COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        In re Derrick A. Polly, Relator

Appellate case numbers:     01-15-00849-CV

Trial court case numbers: 2014-38524

Trial courts:               164th District Courts of Harris County

       The panel has voted to deny relator’s motion for rehearing of the memorandum
opinion, issued on October 29, 2015, granting relator’s motion for leave to file a petition
for writ of mandamus, but denying his petition.

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Panel consists of: Justices Keyes, Massengale, and Lloyd

Date: November 24, 2015